naw}

AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America : JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Aldo Castro-Cruz Case Number: 3:19-mj-22833 _

 

Benjamin P Led
Defendant's Attorney

 

 

REGISTRATION NO. 86519298 | JUL 17 2019

THE DEFENDANT: CLERC

. AGT Feoliay
pleaded guilty to count(s) 1 of Complaint SQUTHEHN dlataic? TOF GALIFOFINIA

 

 

 

 

 

 

SE ory

C1 was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
(} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Kore SERVED Oo ___ days

& Assessment: $10 WAIVED Fine: WAIVED :
XI] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, July 17, 2019

 

 

a Date of Imposition of Sentence
ae) a beS aoe if We .
/ DyRM | a HONORABUE ROBERT N. BLOCK
4 | | UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a - , en — 3:19-mj-22833

 
